Citation Nr: 1827282	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  14-24 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating for lumbar spine disability higher than 10 percent prior to June 20, 2011, and higher than 20 percent thereafter.

2.  Entitlement to an initial rating higher than 10 percent for radiculopathy of the right lower extremity associated with service-connected lumbar spine disability.

3.  Entitlement to an initial rating higher than 10 percent for radiculopathy of the left lower extremity associated with service-connected lumbar spine disability.

4.  Entitlement to an initial rating higher than 10 percent for left knee tendinitis.

5.  Entitlement to an initial rating higher than 10 percent for left knee instability.

6.  Entitlement to an initial rating higher than 10 percent for removal of left knee cartilage.

7.  Entitlement to a total disability rating due to individual unemployability (TDIU).

REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Gibson


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1970 to December 1971.

This appeal to the Board of Veterans' Appeals (Board) is from May 2011 and March 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  Additionally, the Veteran was granted separate ratings for left and right lower extremity radiculopathy, as associated with his lumbar spine, in a May 2016 decision.  The Veteran has not appealed these initial ratings, but because they were granted in conjunction with his claim for a higher rating for the spine, the Board has taken jurisdiction of these issues and added them for consideration, as reflected above.

In April 2016, the Veteran had a personal hearing before a Veterans Law Judge (VLJ) of the Board.  In February 2018, the Veteran was advised that the VLJ who took his testimony is no longer employed at the Board, and of his right to have another hearing before a current member of the Board.  The requisite waiting period for response (30 days) has passed without response from the Veteran.  He is therefore considered to have waived this right, and adjudication may proceed on the merits.

These claims were remanded by the Board in July 2016 for additional development.  The May 2017 Supplemental Statement of the Case (SSOC), which was issued following completion of the Board's remand, included the issue of the rating assigned to the Veteran's service-connected posttraumatic stress disorder (PTSD).  This issue was erroneously included in the SSOC, as the Veteran did not submit a timely Notice of Disagreement (NOD) with the award of service connection for PTSD at 50 percent disabling in a May 2011 rating decision, the assignment of a 70 percent rating for PTSD in a February 2015 rating decision, or the continuation of a 70 percent rating assigned to his PTSD in the May 2016 rating decision.  Lack of a timely filed NOD is a jurisdictional bar to appellate consideration.  See Percy v. Shinseki, 23 Vet. App. 37, 41 (2009).  Thus, the matter is not before the Board.


FINDINGS OF FACT

1.  The Veteran's lumbar spine has been manifested by functional loss and flexion limited to 30 degrees for the entire period on appeal.

2.  The Veteran's radiculopathy of the right and left lower extremities is mild, and has been present since June 20, 2011.

3.  The Veteran's knee disability manifests with painful limited extension, as well as painful limited flexion, which was first noted on July 6, 2015.  He has pain, locking, and swelling due to removed semilunar cartilage, and also slight instability.

4.  The Veteran's service-connected disabilities do not preclude him from obtaining and maintaining substantial gainful employment.




CONCLUSIONS OF LAW

1.  The criteria are met for an initial 40 percent rating for lumbar spine disability for the entire period on appeal.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5237, 5242, 5243 (2017).

2.  The criteria are met for an effective date of June 20, 2011, for the grant of separate 10 percent ratings for right and left lower extremity radiculopathy.  The criteria are not met for an initial rating higher than 10 percent for either extremity.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.400, 4.1, 4.3, 4.124a, DC 8520 (2017).

3.  The criteria are not met for a higher initial rating for left knee tendinitis, left knee removal of cartilage, or for left knee instability.  The criteria are met for a separate 10 percent rating for painful limited flexion, starting from July 6, 2015. 
38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5024, 5259, 5257, 5260, 5261 (2017). 

4.  The criteria are not met for a TDIU.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 3.340, 3.341, 3.400, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a threshold matter, the Board finds the VA examinations of record to be adequate for adjudication purposes.  The Veteran argued that the results of the March 2011 VA examination were inaccurate because he had taken pain medication prior to the examination, and he asked to be provided another opportunity for his back and knee to be examined.  Since that request, in June 2011, his back and knee have been subject to three additional examinations, in 2014 and 2016, to which the Veteran has not raised any argument.  



Disability ratings

Disabilities ratings are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321(a), 4.1 (2017).  Separate diagnostic codes (DCs) identify the various disabilities.  See generally 38 C.F.R. Part 4 (2017).  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  Reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2017).  

Consistent with the facts found, the rating may be higher or lower for periods of time under review on appeal, that is, the rating may be "staged."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007). 

Lumbar spine disability

The Veteran's lumbar spine disability rating is currently staged.  See id.  It is initially rated as 10 percent disabling starting from January 14, 2011, then 20 percent from June 20, 2011.  

The Veteran's lumbar spine is currently rated under DC 5242-5243, which pertains to degenerative arthritis and intervertebral disc syndrome.  38 C.F.R. § 4.71a (2017); see also 38 C.F.R. § 4.27 (explaining and setting forth the procedure for assigning hyphenated ratings).  Previously, he was rated under DC 5243-5237, which pertains to lumbosacral strain.  Id.
  
The rating criteria for these codes is contained within the General Rating Formula for Diseases and Injuries of the Spine, which provides for a 10 percent rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm or guarding not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation requires unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is assigned due to unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, DC 5242 (2017).

A footnote (1) to the General Rating Formula indicates that any associated neurological disabilities are to be separately rated under the appropriate diagnostic code.  Id.

Intervertebral disc syndrome (IVDS) may also be rated under a separate set of criteria based on the duration of incapacitating episodes, and the rater is directed to use the criteria that results is the highest rating after all disabilities are combined pursuant to 38 C.F.R. § 4.25.  Under the Formula for Rating IVDS based on incapacitating episodes, a 10 percent rating is warranted for a total duration of 1 to 2 weeks; a 20 percent rating is warranted for 2 to 4 weeks; a 40 percent rating is warranted for 4 to 6 weeks; and, a 60 percent rating is warranted for 6 weeks or more.  Id.  

After review of the evidence, and in resolving all doubt in the Veteran's favor, the Board finds that a 40 percent initial rating is warranted for the entire period on appeal.  

The record shows the Veteran has complained of back disability that frequently flares causing additional pain, weakness, limited motion, and limited speed of the joint.  At the March 2011 VA examination, he showed flexion to 90 degrees, but with severe pain.  He later argued that he was able to achieve this range of motion due to taking pain medication.  He complained that flares increased the severity of his symptoms.  At the June 2011 VA examination, his flexion was reduced to 45 degrees, again with severe and constant pain.  He complained that he could only walk short distances at a slow pace.  At the March 2016 VA examination, flexion was 50 degrees.  In October 2016, the Veteran visited the emergency room because of his back, which was flaring at the time.  His flexion was reduced to 30 degrees.  The Board notes that the March 2016 VA examiner opined that her examination findings were consistent with the Veteran's statements regarding his functional loss after repetitive use and during a flare.  The Veteran has complained of having frequent flares.  The October 2016 emergency department record shows the extent of his functional loss during a flare.  Accordingly, and in resolving all doubt in the Veteran's favor, the Board finds that an initial 40 percent rating is warranted for flexion limited to 30 degrees for the entire appeal period.  38 C.F.R. §§ 4.3, 4.71a, DC 5243 (2017). 

The Board does not find that a higher rating is warranted.  The record does not show ankylosis, which is required under the General Rating Formula for the next higher rating.  The Board asked for clarification of the March 2016 VA examiner's opinion that the Veteran had functional loss that caused him to be unable to bend, and whether that was the equivalent of ankylosis.  The December 2016 VA examiner clarified that the Veteran was physically able to bend, but that he experienced pain, and that he does not have ankylosis.  The Veteran has not argued that his spine is ankylosed, and the other medical evidence does not so suggest.  Accordingly, a 50 or 100 percent rating is not warranted for the Veteran's lumbar spine.  38 C.F.R. § 4.71a, DC 5243 (2017).

The Board considered whether a higher rating would be achieved under the IVDS formula.  However, the record does not show that he has had six weeks or more duration of incapacitating episodes, which would be required for the next higher rating under that criteria.  Id.; see, e.g., March 2016 VA examination report (showing incapacitating episodes of at least 1 week but less than 2 weeks during the past 12 months).  


Right and left lower extremity radiculopathy

The Veteran's right and left lower extremity radiculopathy are each rated as 10 percent disabling, under DC 8520, which pertains to complete and incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a (2017).  Mild incomplete paralysis warrants a 10 percent rating; moderate warrants a 20 percent rating; moderately severe warrants a 40 percent rating; and, severe incomplete paralysis with marked muscular atrophy warrants a 60 percent rating.  Complete paralysis warrants an 80 percent rating, and is shown when the foot dangles and drops, there is no active movement possible of the muscles below the knee, and flexions of the knee is weakened or (very rarely) lost.  Id., DC 8520.  

A note prior to the rating criteria pertaining to diseases of the peripheral nerves, which contains DC 8520, explains that the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at the most, the moderate degree.  Id.  

Disability ratings with respect to neurological conditions are ordinarily rated in proportion to the impairment of motor, sensory or mental function.  38 C.F.R. § 4.120 (2017).  In evaluating peripheral nerve injuries, attention therefore is given to the site and character of the injury, the relative impairment in motor function, trophic changes, or sensory disturbances.  Id.  Special consideration is given to complete or partial loss of use of one or more extremities.  38 C.F.R. § 4.124a (2017).

The record shows the Veteran complained during the June 20, 2011 VA examination of paresthesia and numbness, and that his pain radiated down his leg from his back.  The physical examination did not reveal sensory deficits, motor weakness, impaired reflexes, or any other signs of IVDS or chronic and permanent nerve root involvement.  That is, the symptoms were not at that time attributed to his back.  In September 2013, VA treatment records show complaints of pain in the feet, which were attributed to glucose intolerance.  He was diagnosed with radiculopathy at the March 2016 VA examination, and again by VA treatment providers in August and October 2016.  His neurologists continue to attribute his symptoms to glucose intolerance (see, for instance, VA treatment record dated July 2017), yet his orthopedists continue to attribute the symptoms, at least in part, to his back (see VA treatment record dated January 2017).  The Board will resolve all doubt in his favor and find that the earlier manifestations are attributed to the back.  Accordingly, each of his 10 percent ratings shall be effective from June 20, 2011, the date of the VA examination where he first complained of paresthesia, numbness, and radiating pain.  See 38 C.F.R. §§ 3.310, 3.400, 4.71a, DC 5243, General Rating Formula Note (1) (2017).  Notably, he denied any paresthesia and numbness during the March 2011 VA examination.

The Board does not find that his radiculopathy of either lower extremity is more severe than mild.  In June 2011, he complained of numbness, paresthesia, and radiating pain, which were not objectively identified.  At the May 2014 VA examination, he complained of tingling in his feet, but testing showed normal strength, reflexes, and sensation, and no other signs of radiculopathy.  In September 2014, he was objectively shown to have slightly reduced strength (4/5) in the hip flexors, slightly reduced plantar reflexes (1+), and impaired sensory sensation on the legs and feet.  At the March 2016 VA examination, his intermittent pain, paresthesias and dysesthesias, and numbness was assessed as mild for both legs, and he was noted to have decreased sensation in the foot and toes only.  His reflexes and strength were normal.  The VA examiner also indicated that burning on the feet was related to the back.  In November 2016 and December 2016 VA treatment records, however, he was no longer shown to have objectively identifiable reduced strength in the hip flexors.  The Board finds that this evidence shows that his radiculopathy is wholly sensory, and that it is, at worst, mild in severity.  As noted, the Veteran has not argued that his radiculopathy should be given a higher rating.  Accordingly, a rating higher than 10 percent for each lower extremity is not warranted.  38 C.F.R. § 4.124a, DC 8520 (2017).




Left knee disabilities

The Veteran's left knee is rated 10 percent under DC 5024, for tendinitis, and has a separate 10 percent rating for removal of the semilunar cartilage under DC 5259, as well as a separate 10 percent rating for instability under DC 5257.  38 C.F.R. § 4.71a (2017).  He has also been diagnosed with arthritis.

The rating criteria for DC 5024 direct the rater to the criteria pertaining to limited motion.  Limited flexion of the knee is rated under DC 5260, which assigns a noncompensable rating when flexion is limited to 60 degrees; a 10 percent rating when limited to 45 degrees; a 20 percent rating when limited to 30 degrees; and, a 30 percent rating when limited to 15 degrees.  Id., DC 5260 (2017).  Limited extension of the knee is rated under DC 5261, which assigns a noncompensable rating when extension is limited to 5 degrees; a 10 percent when limited to 10 degrees; a 20 percent when limited to 15 degrees; a 30 percent when limited to 20 degrees; a 40 percent when limited to 30 degrees; and, a 50 percent when limited to 45 degrees.  Id., DC 5261 (2017).  

The record shows that his left knee extension has been limited to 5 degrees, which is rated noncompensably.  He has painful motion on extension, however, which accounts for his current 10 percent rating.  See 38 C.F.R. § 4.59 (2017); see also Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  In May and December 2015, his range of motion was from 5 degrees to 110 degrees, which are his worst extension and flexion measurements shown during the appeal period.  His flexion is also less than full, but it surpasses the criteria for even a noncompensable rating.  38 C.F.R. § 4.71a, DC 5260 (2017).  However, the record shows the Veteran also has pain on flexion (see July 2015 private treatment record).  A precedent opinion of VA's Office of General Counsel holds that where there is both limited flexion and limited extension of the same leg due to service-connected disability, these symptoms must be rated separately under DCs 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg.  VAOPGCPREC 9-2004 (Sept. 17, 2004).  Accordingly, if the evidence shows compensable loss of both flexion and extension of the knee and leg, the Veteran would be entitled to separate ratings.  Id.  Full flexion of the knee is to 140 degrees.  38 C.F.R. § 4.71a, Plate II (2017).  The Veteran has painful flexion that is limited to less than full, therefore the Board finds that a separate 10 percent rating under DC 5260 is also warranted, starting from July 6, 2015, when pain on flexion is first noted.  38 C.F.R. 
§§ 3.400, 4.59, 4.71a, DC 5260 (2017).

The Board considered whether higher ratings were warranted due to additional functional loss, but even taking into account the Veteran's additional functional loss, the record does not show that his extension was ever limited to 15 degrees or more, or that his flexion was ever limited to 30 degrees or less, which is required to show entitlement to the next higher rating under either DC's rating criteria.   See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Accordingly, ratings higher than 10 percent due to limited motion are not warranted.

Under DC 5259, the Veteran has the highest rating available, which is 10 percent for symptoms related to the removal of the semilunar cartilage.  He has pain on weight-bearing, locking, and swelling that have been attributed to this diagnosis.  38 C.F.R. § 4.71a, DC 5259 (2017).

The Veteran argues that he is entitled to a higher rating for left knee instability under DC 5257.  He was shown to have 1+ (0-5 millimeters) instability at the May 2014 VA examination, which is the lowest level of instability.  He was also shown to have some level of instability at a VA treatment appointment in April 2015.  At that time, he was wearing a sleeve-type brace to help with symptoms of buckling although it was not working.  In July 2015, he continued to complain of instability.  However, instability was not shown at the March 2011, May 2016 or December 2016 VA examinations, or at a January 2017 VA treatment appointment.  Based on this evidence, the Board does not find that a higher rating is warranted, and that his instability is slight.  38 C.F.R. § 4.71a, DC 5257 (2017).

The record does not show ankylosis, impairment of the tibia and fibula, or genu recurvatum, therefore DCs 5256, 5262, or 5263 are not for application.    



TDIU

The Veteran has asserted that his disabilities preclude him from obtaining and maintaining substantial gainful employment, and therefore a claim for a TDIU has been inferred.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  He also filed a claim for TDIU in January 2016.

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining substantial gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).  

The Veteran's combined disability rating is 90 percent from January 14, 2011, which is the start of the appeal period (and the date of receipt of his claim for service connection for the back and the left knee).  He meets the schedular criteria for a TDIU for the entire period on appeal.  See 38 C.F.R. §§ 4.16(a), 4.25, 4.26 (2017).  The question that remains, then, is whether the Veteran's service-connected disabilities precludes him from obtaining or engaging in substantially gainful employment.  The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2017); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

The record shows the Veteran worked as a mechanic and painter at a paint and body shop.  During his May 2014 VA examination, he reported that he could no longer drive standard transmissions.  The March 2016 VA examiner indicated that the Veteran's back would interfere with work functions requiring bending, twisting, and lifting, and that he would be limited on his feet to less than 3 hours per day.  However, as the Veteran worked in a physically demanding and highly skilled profession, the Board asked for additional development to be conducted to determine whether the Veteran met the financial requirements for a TDIU.  A letter was sent to him in July 2016 asking for information regarding his income starting from 2014, which is when he listed he last worked full-time.  Unfortunately, the Veteran did not respond to this request, and this information is crucial to the determination of his claim.  The duty to assist is a two-way street, and the Veteran is responsible to assist in developing his own claims.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) M21-1, IV.ii.2.F.2.b.  Without this information regarding his employment and income, to which he has had ample time to respond, a determination cannot be made on his entitlement to a TDIU, and his claim must be denied.  


ORDER

An initial 40 percent rating is granted for the lumbar spine disability for the entire appeal period.

An earlier effective date of June 20, 2011, is granted for separate 10 percent ratings for right and left lower extremity radiculopathy.  

The claims of entitlement to initial ratings higher than 10 percent for right and left lower extremity radiculopathy is denied.

A separate 10 percent rating is granted for painful limited flexion under DC 5260 from July 6, 2015.

The claims of entitlement to initial ratings higher than 10 percent for left knee tendinitis, left knee removal of cartilage, and for left knee instability are denied. 

The claim of entitlement to a TDIU is denied.  



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


